406



                             OFFICE   OF THE ATTORNEY GENERAL         OF TEXAS
                                                AUSTIN




               XonorQblQ L. W. PollQcd
               Qount At torery
               KQrs Eounty
               lCe~r*illr,     TQ~Q




                             WQ b5VQ




~-       ,__
     -
           n




                                                          PPQtOds to be a
                                                       of thl8 rjatr . . .
                                                       as* . . .

                                                  XQautivQ     OfftcQr     Of    thi8   8tdQ.
                                                  CsQlItilig
                                                           tbr,Off'fCQ8ad dQfill-
                                                 s 01.8~     his   rtatw    a8    rush under
                                                                                  40’7



HolrorsbleL. W. Pollsrd, PgQ             2


          A aQrQfu1 anA1~818 or that case and the qplioatlon
of-its doc+no   to Title 67, R. C. S., sad to ArtlOles f@l-
97UL, Psnsl Codr, olothing the O:I~Q,Plsh and Oyster Commis-
sion, and through tt, the game wardena of Texas vltb broad
aXAd im~OPtiW.it   ~OVOPRUIOIhtol   kV       QllfO~~QlUOIAt fWWtiOM,     leads
us to OOnOludQ that   it is l risdsmbmo~ \udQr the statute to
f@lSQl;l~FSOlutQ    8 @SQ Vol?dQn.
                                                       very   truly    yours




                                                                  BlbQpt Hoowr
                                                                      Assistint